

116 HRES 634 IH: Providing for the consideration of the bill (S. 820) to strengthen programs authorized under the Debbie Smith Act of 2004.
U.S. House of Representatives
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 634IN THE HOUSE OF REPRESENTATIVESOctober 16, 2019Mr. Collins of Georgia (for himself, Mr. Sensenbrenner, Mr. Reschenthaler, Mr. Cline, Mr. Armstrong, Mrs. Lesko, Mr. McClintock, Mr. Ratcliffe, Mr. Gaetz, Mr. Biggs, Mrs. Roby, and Mrs. Wagner) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONProviding for the consideration of the bill (S. 820) to strengthen programs authorized under the
			 Debbie Smith Act of 2004.
	
 That immediately upon adoption of this resolution, the House shall proceed to the consideration in the House of the bill (S. 820) to strengthen programs authorized under the Debbie Smith Act of 2004. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit.
 2.Clause 1(c) of rule XIX shall not apply to the consideration of S. 820. 